DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, 10, 14, 41-43, 48, 49, 56, 57 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2097491 A to Hendricus.
Re-claim 1, Hendricus discloses a torque transfer apparatus comprising: a plurality of elements 22 are assembled together to form a ring structure oriented in a plane around a longitudinal axis (such as the axis of shaft 2, see figure 3), the elements define a first engagement surface (i.e. outer surface or surface 20); a structure 4 defines a second engagement surface (i.e. inner surface adjacent elements 22), the structure is rotatable with respect to the ring structure; the ring structure is operable to be moved between a collapsed condition and an expanded condition by movement of the plurality of elements 22 on imparting or releasing an axial force (as from thrust 
Re-claim 2, the first and second engagement surfaces are engaged to transfer a driving torque between the ring structure and the rotatable structure 4.  The clutch transfer torque from a crankshaft 1 to a driven shaft 2.
Re-claim 6, the apparatus is normally collapsed, and is be actuated to be expanded.
Re-claim 9, the first engagement surface is an outer surface of the ring structure (as defined by elements 22).
Re-claim 10, the first engagement surface is located at or on an expanded outer diameter of the ring structure (as defined by elements 22).
Re-claim 14, a first engagement surface 20 is conical.
Re-claim 41, the elements 22 forming the ring structure are mutually supportive in an operating condition of the apparatus.  A spring 29 provides mutual support between the elements.
Re-claim 42, the operating condition of the apparatus is its expanded condition the ring structure is a substantially solid ring structure in its expanded condition.  This is required to transfer the torque from the crankshaft to the driven shaft.
Re-claim 43, the apparatus comprises at least one formation (such as 8 or 17) that imparts a radial expanding or collapsing force component to the elements 22 of a ring structure from an    From PCT/GB2016/054067axial actuation force (from operation of levers 8), the at least one formation is configured to transmit torque to the ring structure.
Re-claim 48, the at least one formation comprises a splined arrangement.  Levers 8 are in splined connection with hub 3, see figure 3.

Re-claim 56, Hendricus discloses a torque transfer apparatus comprising: a plurality of elements 22 assembled together to form a ring structure oriented in a plane around a longitudinal axis and defining a first engagement surface; a structure 4 defining a second engagement surface, the structure is rotatable with respect to the ring structure; the first engagement surface is a cylindrical surface (i.e. outer circumferential surface of elements 22); the ring structure is operable to be moved between first and second conditions to engage or disengage the first and second engagement surfaces.  
Re-claim 57, the first and second engagement surfaces are engaged to transfer a driving torque between the ring structure and the rotatable member (as operated as a clutch).
Re-claim 61, Hendricus further discloses a method of transferring torque between a crankshaft 1 and a driven shaft 2 using the clutch apparatus of claim 1.
Claim(s) 1, 2, 4, 7, 11, 12, 41, 43, 49, 56, 57 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,052,846 to Ryba.
Re-claim 1, Ryba discloses a torque transfer apparatus comprising: a plurality of elements 1’ (band cheeks) are assembled together to form a ring structure oriented in a plane around a longitudinal axis (such as the axis of shaft 8, see figure 1), the elements define a first engagement surface (i.e. inner surface); a structure 2 defines a second engagement surface (i.e. outer surface adjacent elements 1’), the structure is rotatable with respect to the ring structure; the ring structure is operable to be moved between a collapsed condition and an expanded condition by movement of the plurality of elements 1’ on imparting or releasing an axial force (as from operation of wedge acting on levers 18, see figure 5, the wedge acts in an axial 
Re-claim 2, the first and second engagement surfaces are engaged to transfer a driving torque between the ring structure and the rotatable structure 2.  The apparatus functions as a clutch transferring torque as desired, see page 1 lines 1-6.
Re-claim 4, the first and second engagement surfaces are configured to be engaged to transfer a braking torque therebetween.  The apparatus functions as a brake as desired, see page 1 lines 1-6.
Re-claim 7, the apparatus is normally expanded, and is actuated to be collapsed.
Re-claim 11, the first engagement surface is an inner surface of the ring structure.
Re-claim 12, the first engagement surface is located at or on the collapsed inner diameter of the ring structure.
Re-claim 41, the elements 1’ forming the ring structure are mutually supportive in an operating condition of the apparatus, as connected by band 1.
Re-claim 43, the apparatus comprises at least one formation (see figure 5) that imparts a collapsing force component to the elements 1’ of a ring structure from an    From PCT/GB2016/054067axial actuation force (from operation of wedge upon levers 18), the at least one formation is configured to transmit torque to the ring structure.
Re-claim 49, the apparatus comprises a biasing means (see page 2 lines 23-29), this biasing means biases the ring structure to its expanded condition.
Re-claim 56, Ryba discloses a torque transfer apparatus comprising: a plurality of elements 1’ assembled together to form a ring structure oriented in a plane around a longitudinal axis and defining a first engagement surface; a structure 2 defining a second engagement surface, 
Re-claim 57, the first and second engagement surfaces are engaged to transfer a driving torque between the ring structure and the rotatable member (as operated as a clutch).
Re-claim 61, Ryba further discloses a method of transferring torque using the apparatus of claim 1, as when operated as a clutch.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricus in view of Ryba.
Re-claims 4 and 59, Hendricus fails to teach that when the first and second engagement surfaces are engaged, a transfer a braking torque occurs.  In essence, Hendricus teaches a clutch apparatus and not a brake apparatus.  However, it is known that simply restraining at least one of the rotating elements in a fixed condition would form a brake apparatus.  
.
Claims 15-18, 20, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricus in view of US 3,937,412 to Damour.
Re-claim 15, Hendricus fails to teach the elements configured to move between their expanded and collapsed conditions in a path which is tangential to a circle described around and concentric with the longitudinal axis.
Damour teaches an expanding friction gripping structure comprising elements 24 that form a ring structure, the elements 24 are configured to move between their expanded and collapsed conditions in a path which is tangential to a circle described around and concentric with the longitudinal axis.  In particular, interlocking features 26 and 28 have a bottom surface connection that move relative to each other during expansion, this movement defines a path that is tangential to a circle described around and concentric with a longitudinal axis.  This type of friction gripping structure would easily replace the friction gripping structure 22 of Hendricus, and would provide a more flexible and adjustable ring structure.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the ring structure of Hendricus with the ring structure of Damour, thus allowing for variances in the inner diameter of the outer structure.  

Damour teaches a friction gripping ring structure comprising elements 24, wherein each element 24 of the ring structure comprises a first contact surface (as part of 26, see figure 5) and second contact surface (as part of 28) respectively in abutment with first and second adjacent elements, the elements are configured to slide relative to one another along their respective contact surfaces (as during an expansion mode, the bottom surface of 26 and 28 will experience some relative sliding action), the first contact surface and the second contact surface is oriented tangentially to a circle described around and concentric with the longitudinal axis, wherein the first contact surface and the second contact surface converge towards one another in a direction towards an inner surface of the ring structure (as during expansion, see state in figure 4 and figure 5).  This ring structure merely provides an alternative friction gripping structure to Hendricus, and would have allowed for variances in the inner diameter of the second engagement surface.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the ring structure of Hendricus with the ring structure of Damour, thereby providing for variances in the inner diameter of the second engagement surface.

Damour teaches a friction gripping ring structure with elements 24 provided with interlocking profiles 26/28 for interlocking with an adjacent element.  This ring structure merely provides an alternative friction gripping structure to Hendricus, and would have allowed for variances in the inner diameter of the second engagement surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the ring structure of Hendricus with the ring structure of Damour, thereby providing for variances in the inner diameter of the second engagement surface.
Re-claim 28, Hendricus fails to teach an element configured to interlock with a contact surface of an adjacent element.
Damour teaches a friction gripping ring structure with elements 24 configured to interlock with a contact surface of an adjacent element (see interlocking features 26 and 28).  This ring structure merely provides an alternative friction gripping structure to Hendricus, and would have allowed for variances in the inner diameter of the second engagement surface, as the interlocking features allow for circumferential movement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the ring structure of Hendricus with the ring structure of Damour, thereby providing for variances in the inner diameter of the second engagement surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GB 1484814 teaches an inwardly gripping structure.  Hardman, Class, Kurzina, Jr., Campbell GB 601318 teaches an expanding torque transfer apparatus.  Borden teaches the ease of changing a clutch to a brake, and vice versa.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 16, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657